Title: To James Madison from Philip Turner, 18 January 1814
From: Turner, Philip
To: Madison, James


        
          Sir,
          Newyork 18th. Janry. 1814
        
        I am happy to believe that my letter of information sometime since, of our situation at Newyork was the means in part of Genl. Dearborn’s comeing to this City, where he has Commanded for sometime past, with dignity and respect. He is now on the Court martial at albany, when finished,

we hope to have him return, unless he should be called to a higher station, it is greatly talked of here, that before spring, he will be called to the Cabinet, at the Head of the War department, as knowing more of its concerns than any other man, there is no one, that feels more for the present administration than I do, I went through the whole revolutionary-War from the beginning to the end, in various capacities, & as surgn. Genl. for several years, and profess to know something about it, practically & otherwise, the present faculty of physic & surgery employed in service, are principally unexperienced men, destitute of practical information, it is a known fact that some of them, in the characters of surgeons, does not know the use of a Common-lancet, nor the dressing of a simple wound, such impositions on the public are insufferable, there are as many again of them in service as are needed, without they knew better what they are about, there are resolutions before the senate for a reform of the medical staff, there is no part of our army ought to be more particularly attended to, in appointment of its officers, the best of men practically acquainted, Docr. Mann, is a man of real merit, ought there not to be a New system from top to bottom, suffer me to say, that two physicians & surgeons in Chief, both qualified in the various branches of physic and surgery, to see to, & superintend the same, Gentlemen of the first grade; four Hospital surgeons, & twenty mates, with the assistance of the regimental surgeons & mates, one to each regiment, will be sufficient, the peace Establishment, four surgeons instead of two, & twenty post, or garrison mates, will be a better proportion & more usefull than two, so much, for the medical system, will answer every purpose.
        As to myself, I shall be happy to serve the public in Any Capacity they shall see fit to place me in, being advanced in life, should prefer an appointment of one of the surgns. of the first Regiment of artillery on the peace Establishment to-which I am intittled, the physicians & surgeons in Chief, with the Hospital surgeons, allowed to appoint their own assistance or mates, they perhaps, being better able to Judge of their abilities & worth, than Congress, or the War-office possibly can be. I have wrote Genl. Varnum, Genl. Bradly, & Mr. Bledsoe on a reform of the medical staff, Mr. Danll. Parker chief Clerk of the War-office will inform you of my peculiar situation. I am the Presidents Obt. Servt.
        
          Philip Turner
        
        
          Docr. Le.Baron being appointed apothecary Genl. leaves a vacancy, I should like to have, unless otherwise provided for, as Surgn. to the first Regt, of artillery. … God be with you, in all your undertakings.
        
      